Citation Nr: 1426576	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-38 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinea versicolor of the chest and back.

2.  Entitlement to compensable rating for laryngitis with hoarseness. 

3.  Entitlement to an initial compensable rating for scars on the chest.

4.  Entitlement to a compensable rating for temporomandibular joint (TMJ) dysfunction.

5.  Entitlement to special monthly compensation based on the need for aid and attendance for another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to July 1986.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In September 2011, the Veteran, sitting at the RO, testified during a hearing conducted via video conference before the undersigned Acting Veterans Law Judge. A transcript of the hearing is of record.

In May 2012, the Board issued a decision that in part: denied the appealed claims of entitlement to a compensable evaluation for TMJ dysfunction, and to special monthly compensation based on the need for aid and attendance for another person; declined to reopen a claim of entitlement to service connection for tinea versicolor, thereby denying the underlying claim of service connection for that condition; and dismissed an appeal the Veteran had withdrawn, for an increased evaluation for service-connected laryngitis with hoarseness.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312   (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Acting Veterans Law Judge that conducted the September 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.

In October 2009 the Veteran submitted written information suggesting that he was raising a claim for entitlement to a clothing allowance. In August 2010, the Veteran submitted a claim for reimbursement of dental treatment "as this condition is service-connected".  These matters are raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  On September 2, 2011, prior to the promulgation of a decision in the appeal for compensable rating for laryngitis with hoarseness, the Veteran notified the Board that a withdrawal of this issue from appeal is requested.

2.  An unappealed September 1993 rating decision denied the Veteran's claim for service connection for tinea versicolor, and subsequent unappealed rating decisions in November 1998 and March 2007 declined to reopen the previously denied claim. 

3.  The evidence added to the record since the March 2007 rating decision is cumulative and does not raise a reasonable possibility of substantiating the claim for service connection for tinea versicolor. 

4.  Resolving all doubt in the Veteran's favor, the status post recurrent pneumothorax chest scars are manifested by painful scarring throughout the appellate period. 

5.  The objective and credible medical and other evidence of record demonstrates that the Veteran's service-connected TMJ disability is manifested by subjective complaints of pain; inter-incisal range of temporomandibular articulation is greater than 31 to 41 millimeters (mm) and overall range of lateral excursion is greater than 0 to 4 mm. 

6.  The Veteran's spouse is not a patient in a nursing home or bedridden, and her disabilities of pre and post pregnancy incapacitation are not shown to be so disabling as to render her unable to care for her daily needs or protect herself from the hazards incident to her environment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the issue of increased (compensable) evaluation for laryngitis with hoarseness are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The September 1993 rating decision that denied service connection for tinea versicolor, and the November 1998 and March 2007 rating decisions that declined to reopen the previously denied claim for service connection for tinea versicolor, are final. 38 U.S.C.A. § 7105 (West 2002). 

3.  The evidence presented since the March 2007 RO decision that declined to reopen the previously denied claim for service connection for tinea versicolor is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  Resolving all doubt in the Veteran's favor, the schedular criteria for an initial ten percent rating, but no higher, for chest scars are met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7801, 7804, 7805 (2008) and (2013), as in effect prior to and after October 23, 2008. 

5.  The schedular criteria for a compensable rating for TMJ dysfunction are not met. 38 U.S.C.A. § 1155, 5103, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1; 4.7; 4.150, Diagnostic Code 9905 (2013). 

6.  The criteria for special monthly compensation based on the need for aid and attendance for another person have not been met.  38 U.S.C.A. §§ 1115(E), 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.351(c), 3.352(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In June 2007, June and July 2008, June 2009, and January 2010 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a)  (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b)  (2013). The AOJ notified the Veteran of information and evidence necessary to substantiate his claims. He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide. The notice requirements for new and material evidence claims set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) were essentially met in the June 2007 letter.  In the June 2009 letter, the Veteran was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2013) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Acting Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to an in-service event, or worsened in severity, or that J.S. was blind, in need of aid and attendance to perform activities of daily living or in a nursing home because of mental or physical incapacity, would be helpful in establishing the service connection, increased rating, and aid and attendance claims. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). The Veteran's service treatment records and his VA and non-VA medical records have been obtained, along with private treatment records regarding his spouse, to the extent available. A review of the Veteran's Virtual VA electronic file revealed VA medical records, dated from May 2007 to March 2012, that were also considered by the Board.

In September and November 2008 and February 2010, the Veteran was afforded VA examinations that assessed the severity of his TMJ and chest scars disabilities. 38 C.F.R. § 3.159(c)(4).  These examinations are adequate as the Veteran's claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, and provided a written opinion and findings.  The records satisfy 38 C.F.R. § 3.326.

In addition, a VA opinion has not been obtained on the issue of entitlement to special monthly compensation based on the need for aid and attendance for the Veteran's spouse.  However, a statement he submitted with private obstetric records in support of his claim regarding the severity of his wife's disabilities did not indicate sufficient incapacity because of these conditions to suggest her entitlement to special monthly compensation based on the need for aid and attendance. In this case, because there is no competent medical evidence that the Veteran's spouse is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance, a VA examination is not required. 

Rather, the only evidence suggesting this entitlement is the Veteran's unsubstantiated allegation.  And his statement, alone, in this circumstance is insufficient to trigger VA's duty to provide an examination for a medical opinion. See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  See also Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010) (to the effect that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination, since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

Based on the above the Board finds the duties to assist and notify have been met, and will accordingly proceed with adjudication of the issues on appeal.

Withdrawal of Issue from Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran advised the Board during his hearing in September 2011 that he wanted to withdraw the issue of entitlement to compensable evaluation for laryngitis with hoarseness from appeal; this request is documented in the hearing transcript. Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


Factual Background and Legal Analysis

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129  (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

New and Material Evidence

A September 1993 rating decision denied the Veteran's claim for entitlement to service connection for tinea versicolor on the basis that there was no evidence of a diagnosis of, or treatment for, tinea versicolor in his service medical records; and an August 1994 rating action confirmed and continued the RO's decision.  The Veteran was advised in writing of the RO's determination and his appellate rights and did not perfect an appeal.  No additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the October 2001 rating decision became final based on the evidence then of record. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105. 

In November 1997, the Veteran submitted a request to reopen his claim for service connection for tinea versicolor.  The evidence added to the record included VA and private medical records, dated from 1986 to 1998, and a September 1998 VA examination report.  That VA examination report includes the Veteran's history of eruptions on his chest since 1983.  Objectively, there was some hyper pigmentation on the Veteran's back and chest, consistent with tinea versicolor. In a November 1998 rating decision, the RO found that the evidence added to the record did not provide objective evidence linking the Veteran's currently diagnosed tinea versicolor to service.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  The decision is final.  Id. 

In July 2006, the RO received the Veteran's request to reopen his claim for service connection for tinea versicolor.  The evidence added to the record since the November 1998 rating decision included VA medical records submitted by the Veteran, dated from August 1987 to June 1988, July and August 2006 VA examination reports, and his written statements in support of his claim.  A June 9, 1987 VA medical record indicates that the Veteran reported having a rash on his chest with no itching or drainage that developed approximately two years earlier after his right thoracotomy.  In a March 2007 rating decision, the RO declined to reopen the Veteran's previously denied claim for service connection for tinea versicolor, finding that there was no evidence that the Veteran complained of, or was treated for, tinea versicolor in active service.  The Veteran was advised in writing of the RO's determination and his appellate rights and did not appeal, nor was any additional evidence pertinent to the issue physically or constructively associated with the claims folder within one year of the rating decision. The decision is accordingly final.  Id. 

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363. See also Shade v. Shinseki, 24 Vet. App. 110, 117   (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in June 2007.  The evidence added to the record since the March 2007 rating decision includes the Veteran's oral and written statements in support of his claim, service treatment records, and VA and non-VA medical records and examination reports, dated from 1986 to 2011, some duplicative of those previously considered by the RO. 

During his September 2011 Board hearing, the Veteran testified that he currently had the same disorder (tinea versicolor) for which he was treated in service, although military physicians said he had a rash and did not label it as tinea (see Board hearing transcript at page 17).  He stated that he first learned the name of his disorder months after his discharge and sought treatment at the VA medical facility in Richmond, Virginia (Id.). 

Thus, such evidence is new in the sense that it has not previously been before the VA. However, it is essentially cumulative in nature in that it continues to fail to show that the Veteran has any tinea versicolor related to active service.  It does not include evidence suggesting that there is a tinea versicolor disorder that had its onset or are otherwise related to service (the basis for the previous denial), nor does it otherwise raise a reasonable possibility of substantiating the claim.  Indeed, the record remains negative for any competent medical evidence of a chronic post skin disorder related to the Veteran's active military service. 

Consequently, the Board finds that the evidence received since the March 2007 RO decision that denied service connection for tinea versicolor is cumulative of the evidence previously considered by the RO and does not raise a reasonable possibility of substantiating the claim to warrant reconsideration of the merits of the claim on appeal.  As the evidence received since the March 2007 RO decision that denied the claim for service connection for tinea versicolor is not new and material, it follows that the claim for service connection for tinea versicolor may not be reopened. 

Evaluation of Service-Connected Disabilities

The Veteran asserts that the current manifestations of his service-connected chest scars and TMJ disability are more severe than are represented by the assigned noncompensable ratings.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the history of a disability is even more important where, as here, the Veteran disagrees with the initial evaluation assigned upon the grant of service connection for left knee disability.  In such a case, separate ratings can be assigned for separate periods of time, based on the levels of disability manifested during each separate period of time, from the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just". 38 C.F.R. § 4.6 (2013).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  The Board observes that "moderate" is generally defined as "having average or less than average quality".  "Severe" is generally defined as "of a great degree: serious."  Merriam-Webster's Collegiate Dictionary, 11th Ed. 798, 1140 (2003). 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.   The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).

Schedular evaluation of chest scars

The record reflects that, in a December 1986 rating decision, the RO granted service connection and a compensable rating for residuals of a recurrent pneumothorax. In a September 2005 rating decision, the RO granted service connection and a compensable rating for chest muscle strain related to the Veteran's service-connected post-operative recurrent pneumothorax.

In June 2007, the RO received the Veteran's claim for service connection for chest scars as due to the service-connected recurrent pneumothorax, post-operative. The December 2008 rating decision granted service connection and assigned an initial noncompensable rating for the Veteran's chest scars under Diagnostic Code 7805. He maintains that the severity of his surgical scars warrants a compensable rating.

During the pendency of this appeal, the rating criteria for evaluating scars were amended.  See 38 C.F.R. § 4.118, effective for claims received by VA on or after October 23, 2008. See also 74 Fed.Reg. 54708 (Sept. 23, 2008) (codified as amended at 38 C.F.R. § 4.118 (2013).  As the Veteran's claim for service connection was received in 2007, the new rating criteria are not for application in his case. 

Under the applicable rating criteria of 38 C.F.R. § 4.118, Diagnostic Code 7805 provides that scars (other than head, neck, or face scars) are to be rated on limitation of function of affected part. Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

However, the Board notes that Diagnostic Code 7801 is also relevant to this case. Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling. Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 . Note (2) provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

Upon review of the probative medical evidence of record, and giving the Veteran the benefit of the doubt, the Board finds that a minimal compensable rating is warranted for his surgical right lateral chest scars. 

A June 14, 2005 VA outpatient orthopedic clinic record indicates that the Veteran was evaluated for chest pain.  His history of a right thoracotomy with resection of the right upper lobe apical and pleurodesis in 1985 was reviewed. It was noted that the Veteran had three scars, one proximal that was 10 inches and was hypersensitive and tingled to percussion, and two inferior scars, approximately "1 [inch?]" each that were non tender and non-sensitive. The examiner noted that the Veteran had "chronic chest pain who[se] etiology is post-surgical scar tissue and muscle defect".

In September 2008, the Veteran underwent VA examination for his chest scars.  According to the examination report, he had a history of two right pneumothorax events with chest tube insertion. He said that his thoracotomy scar was sensitive but not painful and he had no other symptoms.  The two chest tube scars were asymptomatic. 

Objectively, the Veteran had three scars on his right lateral chest that were non-tender to palpation, non-adherent to underlying tissue, did not limit motion or cause loss of function, and did not evidence soft tissue damage or skin ulceration or breakdown over the scar.  The Veteran had a right lateral chest scar just below and posterior to the left nipple that was 7 mm wide and 23 centimeters (cm) long.  It was described as a well healed thoracotomy scar right lateral chest that was "sensitive" to touch but never painful and otherwise was asymptomatic. 

There was a second scar from chest tube insertion in the Veteran's right lateral chest post-operative to the right thoracotomy.  It was 6.5 cm below the thoracotomy scar and measured 2-3 mm wide and 2.5 cm long. It was described as a thoracotomy tube scar right lateral chest that was asymptomatic.  A third scar, and second thoracotomy tube scar, was noted on the Veteran's right upper lateral chest, 6.5 cm below the thoracotomy scar and 2 cm posterior to the other chest tube scar.  It was 5 mm wide and 3 cm long and described as an asymptomatic well healed chest tube scar on the right upper lateral chest.

In February 2010, the Veteran underwent VA examination of his chest scars. According to the examination report, he had three scars on the anterior surface of his trunk.  The Veteran's scars showed no signs of skin breakdown, were not superficial, and had no inflammation, edema, or other disabling effects.

Scar #1 was a right lateral thoracotomy scar to the right lateral chest below and posterior to the left nipple.  The Veteran said that the thoracotomy scar was occasionally painful. He reported taking prescribed pain medication for multiple other problems but also to help relieve scar pain. He said the thoracotomy scar seemed more sensitive in cold weather.  This scar was 7 mm wide and 23 cm long, and less than 6 square inches.  The examiner said that it was not painful. There was mild keloid formation to the posterior and anterior ends of the scar approximately 4 cm. at each end.  The scar was a well healed right thoracotomy surgical scar with no functional impairment and represented less than 5 percent of the total body and no percent of the exposed body and caused no functional impairment.

Scar #2 was a right lateral chest tube scar to the right lateral chest, 6.5 cm. below the Veteran's right lateral thoracotomy scar.  There was no skin breakdown over the scar and he reported no pain.  Objectively, the scar was "2 mm cm" wide and 2.5 cm. long and represented less than 6 square inches.  There was mild keloid formation along the entire length of the chest tube.  The diagnosis was a well healed right chest tube insertion surgical scar that reflected less than 5 percent of the total body and no exposed body and caused no functional impairment.

Scar #3 was on the right upper lateral chest- a tube scar to the right lateral chest that was 6.5 cm. below and 2 cm posterior to the right lateral thoracotomy scar. There was no skin breakdown and no reported pain.  Objectively, this scar was "5 mm cm" wide by 3 cm long and was less than 6 square inches. It was not painful. There was mild keloid formation along the entire length of chest tube scar.  The diagnosis was well healed second right chest tube insertion scar representing less than 5 percent of the total body and no exposed body and no functional impairment. 

The VA examiner reported that the Veteran was currently employed full time as a mail carrier for the United States Postal Service.  He said he lost less than one week from work due to the days needed for VA examinations to evaluate his scars.  The VA examiner said that the anterior trunk scars had significant effects on the Veteran's occupation that resulted in increased absenteeism but had no effect on his activities of daily living.

During his September 2011 Board hearing, the Veteran testified that he had chest pain and incisional pain due to his chest scars for which pain medication was prescribed (see Board hearing transcript at page 4).  He indicated that physicians advised him to reduce the size of the keloids on his chest by reconstructive surgery to alleviate his pain but he rejected that operation (Id.).  He rated his daily pain as between a five and six on a scale of one to ten (Id. at 5).  The Veteran stated that weather affected his scar that was sensitive to the type of clothing he wore (Id.). He said his scar was sensitive and painful to the touch (Id.).  The Veteran said that the larger scar limited his arm motion and that his scars were painful (Id. at 18).

A March 2012 VA outpatient record indicates that the Veteran still had periodic pain from his chest incision.

The Board has considered the Veteran's oral and written statements regarding his chest scar disability.  In this regard, the Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

The Veteran has complained of pain and sensitivity in the area of the thoracotomy scar, and this has been attributed to the pneumothorax surgery.  Resolving all doubt in the Veteran's favor, the Board finds that the scarring status-post recurrent pneumothorax is painful and tender and warrants a single 10 percent rating.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7804, 7805 (2008).  There is no basis for any higher evaluation.  Id. 

Finally, in view of the holding in Fenderson, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected chest scar disability, as the Court indicated can be done in this type of case.  Based upon the record, the Board finds that at no time since the Veteran filed his original claim for service connection has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

Schedular evaluation of TMJ disability

The Veteran asserts that the severity of his service-connected TMJ dysfunction warrants a compensable disability rating.

Historically, the record reflects that, in a June 2006 rating decision, the RO granted service connection for the Veteran's TMJ dysfunction and assigned an initial noncompensable disability rating under Diagnostic Code 9905 (limited motion of the temporomandibular joint).  In June 2007, the RO received the Veteran's current claim for a compensable rating.

Diagnostic Code 9905 provides ratings for limited motion of the temporomandibular joint.  The criterion for a 10 percent rating is inter-incisal range of motion from 31 to 40 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.  The criterion for a 10 percent rating for limitation of lateral excursion is 0 to 4 mm. 

The record reflects that VA medical records, dated from 2006 to 2012, are not referable to treatment for the Veteran's TMJ disability. 

A June 2006 VA ear disease examination report includes a diagnosis of right TMJ dysfunction with intermittent pain, masquerading as right ear pain. 

In July 2006, the Veteran underwent VA dental examination.  According to the examination report, the Veteran said he had right ear pain since 1983.  He was treated for pain related to sinusitis at the forehead and around his eyes. Occasionally, the pain was present anterior to the right ear and spread below and behind the right ear.  It was noted that a recent exam indicated that the pain in the right ear may be related to the right TMJ.

Objectively, palpation of the TMJ showed tenderness at the Veteran's right TMJ. The discomfort was only with palpation pressure.  There was no tenderness at the left TMJ.  The Veteran's mouth opened and closed without deviation of the jaw. There was no occlusal discrepancy. Tooth #31 was missing due to extraction and teeth # 1, 16, and 17 were congenitally missing.  Measurement of jaw motion revealed maximum opening was 50 mm; left lateral excursion was 7 mm; and right lateral excursion was 9 mm.  Results of panoramic x-rays taken at the time revealed no bone loss due to extraction, no bone pathology noted, and that TMJ bone structure was normal.  The VA examiner commented that the evaluation of the Veteran's TMJ indicated minor discomfort at the right TMJ with no effect on function and no indication for treatment in the future. 

In November 2008, the Veteran underwent VA dental examination.  According to the examination report, the Veteran was regularly seen at the University of North Carolina, Chapel Hill, Dental School for his dental care and denied that it diagnosed or treated any TMJ/temporomandibular dysfunction (disorder) issue.  He denied taking pain medications or anti-inflammatories for his jaw issues and denied that his jaws ever locked in an open position.  The Veteran denied a history of bite splints or night guards and denied trauma.

Objectively, the Veteran's oral cancer screening was negative and oral hygiene was good. Teeth # 1, 16, and 17 were missing and 31 was extracted.  Multiple intact restorations existed.  The Veteran was observed to have a well-kept mouth. Auscultation revealed no crepitus or popping of either TMJ and there was no tenderness on palpation.  Vertical opening was 44 mm; and left and right lateral movements were each 9 mm. The diagnostic impression was consistent with mild right temporomandibular dysfunction that would likely be completely eliminated if the Veteran received appliance treatment, medication, range of motion exercises, and other therapy. No complications seemed to exist with the exception of chewing hard, large bulky foods such as raw carrots, etc.  Range of motion was within normal limits and there was no deviation on vertical opening. 

During his September 2011 Board hearing, the Veteran testified he was advised to eat soft foods to avoid aggravating his TMJ area (see Board hearing transcript at page 6).  He said he was treated for the disability and a dentist gave him some type of mouth guard to use at night when he grinds his teeth and that helped lessen jaw pain in the morning (Id. at 7). 

Here, too, the Board has considered the Veteran's oral and written statements regarding his TMJ disability and notes that he is competent to give evidence about what he experiences; for example, he is competent to discuss pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. at 465.  The Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. at 307-08; Washington v. Nicholson, 19 Vet. App. at 368-69. 

However, here, the Veteran's maximum/vertical (inter-incisal) range was 50 mm. in July 2006 and 44 mm. in November 2008.  As his inter-incisal range of motion was not limited from 31 to 41 mm, a compensable rating of 10 percent is not warranted. As for lateral excursion, right lateral excursion was 9 mm in July 2006 and November 2008. On the basis of right lateral excursion, as 0 to 4 mm was not shown, a compensable rating of 10 percent under Diagnostic Code 9905 is not warranted. 

As for left lateral excursion, in July 2006 it was 7 mm and, in November 2008, it was 9 mm.  As Veteran's left lateral excursion is not to 4 mm or less, the criterion for a 10 percent rating under Diagnostic Code 9905 is not warranted. 

To the extent that the Veteran has associated right ear pain with his service-connected TMJ dysfunction, the Board notes that an unappealed October 2005 rating decision denied service connection for ear pain and, an August 2009 rating decision denied service connection for a right ear condition.

For these reasons, the preponderance of the probative and credible evidence of record is against the Veteran's claim for a compensable rating for his TMJ dysfunction and the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. §5107(b).

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart, 21 Vet. App. at 505.  However, the evidence reflects that the Veteran's symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

Extraschedular considerations

The Board has also considered whether the Veteran's chest scars and TMJ dysfunction disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). The Board observes, however, that in this case, the Veteran told the February 2010 VA examiner that he worked full time as a mail carrier for the United States Postal Service , and he and the record have not indicated that he is unemployable due to his TMJ and chest scars disabilities. 

Special Monthly Compensation for Aid and Attendance

The Veteran also seeks entitlement to special monthly compensation based on the need for aid and attendance for his spouse, J.S. He maintains that, due to his spouse's pregnancy with twins, she was advised stop working on October 11, 2007 when she developed premature labor pains (see Board hearing at page 11). He said the plan was for her to deliver the babies in January 2008 and return to work on February 6, 2008 (Id.).  Due to her complications, the Veteran said his spouse was placed on complete bed rest when she was unable to cook and needed help bathing (Id. at 12 and 13; see also July 23, 2008 written statement).  He took two months off from his work to assist his wife during that time (Id. at 13).  The Veteran testified that his wife developed additional complications after the babies' premature birth in January 2008 and was out of work for eight months (Id. at 12 and 14).  He said that total care was provided to her during the eight months she was out of work (Id. at 14). 

The Veteran testified that his wife was not blind, and was not in a nursing home at any time prior to or after his children's birth (Id.).  He said she received home care and was re-hospitalized after the birth due to complications (Id. at 15). The Veteran said that the home care was provided by family members who cared for his wife and babies full time (Id.).  She was in bed and received full time aid and attendance from family members from October 2007 to April 2008 (Id.). 

Increased compensation is payable to a veteran by reason of the veteran's spouse being in need of aid and attendance.  38 U.S.C.A. § 1115(E); 38 C.F.R. § 3.351(a)(2). 

The Veteran's spouse shall be considered to be in need of regular aid and attendance if: he or she is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a) ; 38 C.F.R. § 3.351(c) . 

Determinations as to the need for aid and attendance are based on the actual requirements of personal assistance from others. In determining the need for regular aid and attendance, consideration will be given to the inability of the Veteran's spouse to dress or undress himself or herself, or to keep himself or herself clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the Veteran's spouse to feed himself or herself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself or herself from the hazards or dangers of his or her daily environment.  Bedridden will be that condition which, through its essential character, actually requires that the claimant's spouse remain in bed.  38 C.F.R. § 3.352(a). 

It is mandatory for VA to consider the enumerated factors within the regulation, and that at least one of the enumerated factors be present.  Turco v. Brown, 9 Vet. App. 222   (1996). 

The Board finds that, because the preponderance of the competent and probative evidence of record does not show that the Veteran's spouse is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance, the claim for special monthly compensation based on the need and attendance for his spouse will be denied. 

While the evidence establishes that the Veteran's spouse was taken out of work as of October 11, 2007 due to problems associated with premature labor symptoms and placed on bed rest until twin delivery of her children, there is no evidence that she is unable to dress or undress herself, keep herself clean, feed herself, attend to the wants of nature, or has required care or assistance on a regular basis to protect herself from the hazards or dangers of her daily environment.  See private treatment record from T.P.F., M.D., dated on October 23, 2007, and partial undated Family and Medical Leave Act (FMLA) application.  While the above-cited medical and other records show that the Veteran's spouse was placed on bed rest prior to delivery of her twins in January 2008 and was evidently incapacitated for eight weeks after their surgical delivery, there is no evidence that she is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less. In fact the Veteran testified that his spouse was not blind.

In addition, there is no evidence that she is a patient in a nursing home due to mental or physical incapacity.  Moreover, an October 2009 VA outpatient record indicates that the Veteran told clinicians that his wife worked in a school system.

The Board recognizes that the Veteran's spouse was placed on physician-mandated bed rest prior to delivering her twins, during which she received daily assistance from friends and relatives.  However, based on the current record, the Board finds that the evidence does not demonstrate that the Veteran's spouse is bedridden or requires care or assistance on a regular basis to protect her from the hazards or dangers of her daily environment and entitlement to special monthly compensation for aid and attendance is not warranted. 

The Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing pain in the Veteran's feet and shortness of breath).  See Barr v. Nicholson, 21 Vet. App. at 303; Washington v. Nicholson, 19 Vet. App. at 362.  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313   Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

The Veteran asserts that his spouse's temporary physical incapacitation rendered her unable to care for her daily needs or protect herself from the hazards incident to her environment; thus, requiring the aid and attendance of another person is not competent evidence.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

The Veteran has not shown, nor claimed, that he possesses the medical expertise that is required to render a competent opinion as to actual diagnoses and/or medical causation.  See Barr, supra; Bruce v. West, 11 Vet. App. 405, 410-11   (1998) (finding Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465   (1994) ((cautioning that lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise)). 

As there is no competent medical evidence of record to support the claim of entitlement to special monthly compensation based on the need for aid and attendance of another person for the Veteran's spouse, the preponderance of the evidence is against the claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

The appeal for increased evaluation for the service-connected laryngitis with hoarseness is dismissed.

New and material evidence having not been received, the claim of entitlement to service connection for tinea versicolor is not reopened, and the appeal is denied

An initial 10 percent rating, but no higher, is granted from June 8, 2007, but no earlier, for chest scars, subject to the laws and regulations governing the award of monetary benefits. 

A compensable evaluation for TMJ dysfunction is denied.

Entitlement to special monthly compensation based on the need for aid and attendance for another person is denied.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


